      Case 19-21133        Doc 8    Filed 03/05/19    Entered 03/05/19 09:59:36       Desc Main
                                       Document       Page 1 of 2

This order is SIGNED.


Dated: March 5, 2019

                                                                                                        ar


   Chase A. Adams, #15080
   ADAMS LAW PLLC
   Attorney for Nevada West
   765 E 9000 S Suite A-1
   Sandy, UT 84094
   Telephone: (801) 810-1815
   E-mail: chase@adamslaw.legal


                          IN THE UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF UTAH


     In re:                                             CHAPTER 13
                                                        Bankruptcy Case No. 19-21133
     SULEMAN GOWON,
                                                        Judge Kevin R. Anderson
              Debtor.
                       ORDER PURSUANT TO 11 U.S.C. § 362(c)(4)(A)(ii)
                          CONFIRMING THAT NO STAY IS IN EFFECT
           The Court has reviewed the Amended Request for Entry of Order Pursuant to 11 U.S.C. §

   362(c)(4)(A)(ii) Confirming that No Stay is in Effect filed by HLS of Nevada dba Nevada West

   Financial and based upon the representations contained therein and good cause appearing therefor,

   it is hereby

           ORDERED that pursuant to 11 U.S.C. § 362(c)(4)(A)(ii) there is no automatic stay in effect

   in the Debtor’s current bankruptcy case because the Debtor has had four (4) bankruptcy cases

   pending within the previous year.

                        --------------------END OF DOCUMENT----------------------


                                                  −1−
    Case 19-21133     Doc 8    Filed 03/05/19    Entered 03/05/19 09:59:36      Desc Main
                                  Document       Page 2 of 2




                       DESIGNATION OF PARTIES TO BE SERVED

      Service of the foregoing ORDER PURSUANT TO 11 U.S.C. § 362(C)(4)(A)(II) CONFIRMING
THAT NO STAY IS IN EFFECT shall be served to the parties and in the manner designated below:

By Electric Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users and will be served notice of entry of the foregoing Order through the
CM/ECF system:

·      Lon Jenkins – ecfmail@ch13ut.org; lneebling@ch13ut.org
·      Jared Pearson – jared@pearsonlawfirm.org
·      United States Trustee – USTPRegion19.SK.ECF@usdoj.gov

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

       Suleman D Gowon
       4909 Calton Ln.
       South Jordan, UT 84095



                                         Is/ Chase A. Adams




                                             −2−
